Citation Nr: 1329501	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-27 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for corticobasilar 
ganglion degeneration for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to July 
1966 and from January 1991 to April 1991.  The Veteran died 
in June 2011.  The Appellant is his daughter and executrix 
of his estate.  In a November 2012 memorandum, the RO 
determined that the Appellant applied for and was a proper 
substitute as claimant with respect to the issue of 
entitlement to service connection for corticobasilar 
ganglion degeneration for accrued benefits purposes.

The issue of entitlement to service connection for 
corticobasilar ganglion degeneration, for accrued benefits 
purposes, comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The Board has reviewed both the Veteran's physical claims 
files and his Virtual VA file so as to insure a total review 
of the evidence.

In May 2013, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply 
with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In a rating decision dated in April 2013, the RO denied the 
claim for service connection for the Veteran's death.  As 
the Appellant has not initiated an appeal of the claim, the 
claim has not been developed for appellate review by the 
Board.  The Appellant does have the remainder of the one-
year period from May 6, 2013, the date of notification, to 
file a notice of disagreement to initiate an appeal of the 
claim.

The appeal before the Board originally included a claim for 
service connection for Parkinson's disease, for accrued 
benefits purposes.  In a rating decision in May 2013, the RO 
granted service connection for Parkinson's disease and this 
is considered a full grant of the benefit sought on the 
appeal for that claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the Veteran submitted a claim of entitlement 
to service connection for corticobasilar ganglion 
degeneration.  After this claim was denied in a February 
2008 rating decision, an appeal thereof was timely 
perfected.  After the Veteran's death in June 2011, the 
Appellant timely expressed the desire to continue the appeal 
of the denial of service connection for corticobasilar 
ganglion degeneration as an accrued benefit.  

After the Board's remand in May 2013, a VA medical opinion 
was obtained in June 2013 regarding the relationship between 
the Veteran's service and corticobasilar ganglion 
degeneration.  Following review of the June 2013 VA opinon, 
the Board has determined that the opinion is inadequate, and 
the claim for service connection for corticobasilar ganglion 
degeneration for accrued benefits purposes must be remanded 
for a new opinion.  

The June 2013 VA examiner's opinion is inconsistent and 
confusing regarding the relationship between corticobasilar 
ganglion degeneration and the Veteran's service.  At one 
point, the examiner states the results of an August 1, 2006 
PET scan were not inconsistent (i.e. meaning consistent) 
with corticobasilar ganglion degeneration and alternative 
explanations, such as cerebral vascular disease, are also 
possible.  At another point, however, the examiner stated 
that the 2006 PET scan results were not consistent with 
corticobasilar ganglion degeneration.  Furthermore, the 
examiner thereafter appears to conclude that the Veteran had 
a hypertensive, atherosclerotic, or vascular disease that 
caused dementia and that it was not an undiagnosed illness 
or related to the Veteran's service in the Gulf War.  The 
Board notes that the Veteran's treating medical providers 
made the diagnosis of corticobasilar ganglion degeneration 
or Parkinson's Plus Syndrome and not a vascular disease as 
the cause of the Veteran's symptoms.  The death certificate 
also lists corticobasilar ganglion degeneration as the cause 
of death.  It may be that the doctor disagreed with the 
diagnosis of corticobasilar ganglion degeneration, but never 
stated that or explained why he disagreed with that 
diagnosis.  The doctor also states the Veteran's 
neurological symptoms started before the Gulf War.  Yet, all 
the evidence cited by the expert documents symptoms 
occurring after the Veteran's environmental exposure in the 
Gulf War.  Therefore, the opinion is also based upon 
incorrect facts.  

Finally, the VA examiner limited his opinions as to whether 
the Veteran had an undiagnosed illness due to service in the 
Persian Gulf.  The opinion never answers the question 
whether the corticobasilar ganglion degeneration that was 
diagnosed was related to service.  The Veteran also served 
in Vietnam from September 1964 to November 1964.  Although 
corticobasilar ganglion degeneration is not one of the 
presumptive diseases that result from exposure to Agent 
Orange and other herbicides, see 38 C.F.R. § 3.309 (e), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In a 
similar manner, the Appellant may establish service 
connection for corticobasilar ganglion degeneration with 
proof of direct causation even if it does not qualify as an 
undiagnosed illness or otherwise meets the criteria of 
38 C.F.R. § 3.317 for the presumption of service connection.  
See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim).  The opinion 
does not answer whether the corticobasilar ganglion 
degeneration is caused by or related to the Veteran's 
service generally.

Therefore, the Board finds the opinion inadequate and a new 
opinion is required.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  

The Board also notes that the diagnosis of corticobasilar 
ganglion degeneration was initially made by Dr. E. 
Burakgazi, who is on the faculty at Virginia Commonwealth 
University.  It appears that VA has portions of the records 
such as the report of the PET scan discussed earlier, but 
the complete records of Dr. Burakgazi and Virginia 
Commonwealth University do not appear to be associated with 
the file.  For instance, the Appellant indicates the final 
diagnosis of corticobasilar ganglion degeneration was made 
by Dr. Burakgazi in August 2006, but a report or treatment 
note from that date does not appear in the record before the 
Board.  A complete set of records may illuminate why the 
private medical providers determined that the Veteran had 
corticobasilar ganglion degeneration and not a vascular 
disorder with neurological residuals as the June 2013 VA 
examiner has suggested.  The Board has therefore determined 
that these records should be obtained since there is a 
reasonable possibility that the records may help the 
Appellant establish her claim.  See Golz v. Shinseki, 590 
F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from 
the Social Security Administration).  In a similar manner, 
VA should attempt to obtain the records of Riverside 
Regional Medical Center, the facility where the Veteran 
received his final treatment before  he died. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to either submit or 
authorize VA to obtain the records of 
treatment of the Veteran by Dr. Burakgazi, 
Virginia Commonwealth University, and 
Riverside regional Medical Center, and any 
other private medical providers who have 
treated the Veteran for corticobasilar 
ganglion degeneration.  The RO should 
attempt to obtain these records once 
authorization is obtained.  

All efforts to obtain these records must 
be documented in the file.  The RO should 
make two attempts to obtain these records 
once authorization is obtained, unless the 
first attempt reveals that further 
attempts would be futile.  If no records 
are obtained, the RO should notify the 
Appellant of the records that could not be 
obtained, notify the Appellant of the 
steps taken to obtain the records, and 
notify the Appellant that she may submit 
any such records in her possession.

2.  After the record development is 
completed, obtain a VA neurological 
opinion for the claim of service 
connection for corticobasilar ganglion 
degeneration.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
necessary testing should be conducted.  
The rationale for all opinions should be 
provided.

The examiner is asked to determine whether 
the Veteran had corticobasilar ganglion 
degeneration, and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that corticobasilar 
ganglion degeneration had its onset during 
service or is causally or etiologically 
related to service, to include herbicide 
exposure such as Agent Orange, considering 
the evidence, accepted medical principles 
pertaining to the history, manifestation, 
clinical course, and the character of the 
disability found. 

If the Veteran's manifestations are not 
attributable to corticobasilar ganglion 
degeneration as a known diagnosis, or 
attributable to a known diagnosis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's symptoms constitute 
undiagnosed illness due to the Veteran's 
Southwest Asia service during the Persian 
Gulf War. 

The examiner is asked to reconcile his/her 
opinion with the clinical notations of 
record which describe the Veteran's 
neurological symptoms as corticobasilar 
ganglion degeneration, Parkinson's plus 
syndrome, front lobe lesion, cognitive 
disorder NOS, seizure disorder, epilepsy, 
dementia, other degenerative disease of 
the basal ganglia, oligo pontine 
cerebellar degeneration, and 
frontotemporal dementia.

3.  After the development requested is 
completed, readjudicate the claim for 
service connection for corticobasilar 
ganglion degeneration for accrued benefits 
purposes.  If the benefit sought remains 
denied, furnish the Appellant a 
supplemental statement of the case and a 
reasonable period to respond, and then 
return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


